DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed on 11/23/2018. It is noted, however, that applicant has not filed a certified copy of the IN201841044267 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  "continue detecting" in line 7 of the claim should read "continues detecting".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the UAV data" in lines 19 and 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the UAV data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (U.S. Patent No. 9723468; hereinafter Cho).
Regarding claim 1, Cho teaches an unmanned aerial vehicle (UAV), attached to a vehicle (Cho: Col. 9, lines 4-6; i.e., the vehicle can include a housing unit configured to house the uninhabited aerial vehicle (UAV)), for detecting and communicating safety-related events (Cho: Col. 5, lines 8-10; i.e., FIG. 1 shows an in-vehicle device for sending a SOS or for making an emergency call, which engages with an uninhabited aerial vehicle (UAV)), 
the UAV comprising: a processor (Cho: Col. 5, lines 26-30; i.e., the operation/flight of uninhabited aerial vehicle (UAV) 50 can be controlled … autonomously by onboard computers);
a communication module for communicating with a safety server over a first communication network (Cho: Col. 9, lines 18-20; i.e., the transmitter 58 can broadcast or send at least one of the SOS or the emergency call via the wireless communication network),
and at least one of a vehicle device of the vehicle, a driver device of a driver of the vehicle, an on-board diagnostic (OBD) device of the vehicle, or a passenger device of a passenger travelling in the vehicle over a second communication network (Cho: Col. 5, lines 11-14; i.e., an emergency handling apparatus 30 which is considered the in-vehicle device for sending a SOS or for making an emergency call can transmit or broadcast SOS via a wireless communication network; Col. 7, lines 24-27; i.e., the vehicle and the uninhabited aerial vehicle (UAV) can communicate with each other via a Device-to-Device (D2D) communication method or a direct communication method);
a memory for storing one or more instructions, which when executed by the processor, the processor is configured to (Cho: Col. 10, lines 12-15; i.e., a machine-readable medium having instructions stored thereon for execution by a processor to perform various methods presented herein):
identify a network status of a third communication network over which the vehicle device, the driver device, the OBD device, or the passenger device is communicating with the safety server (Cho: Col. 5, lines 53-54; i.e., in step 72, signal strength of wireless communication network can be determined; said signal strength is between the in-vehicle device and emergency services);
receive metadata including at least location data from at least one of the vehicle device, the driver device, the OBD device, or the passenger device over the second communication network, when the network status of the third communication network indicates low or unavailable connectivity that is hindering communication of the metadata to the safety server by at least one of the vehicle device, the driver device, the OBD device, or the passenger device (Cho: Col. 6, lines 26-32; 
process the metadata and UAV data to detect one or more safety events (Cho: Col. 5, lines 60-64; i.e., in step 70, the emergency situation can be recognized by checking vehicle status information based on an airbag signal, a collision sensor signal, or the like. Further, vehicle status information can be obtained by an electronic system (or body electrics) monitoring vehicle operations);
and communicate the one or more safety events or the metadata along with the UAV data to the safety server based on at least a safety criterion comprising detachment of the UAV from the vehicle when the first communication network is unavailable for communication with the safety server (Cho: Col. 6, lines 4-10; i.e., the emergency handling apparatus 30 can attempt to transmit or broadcast the SOS (or make the emergency call) in step 74 … when the signal strength of wireless communication network is less than a threshold level, the SOS (or the emergency call) can be delivered by the uninhabited aerial vehicle (UAV) in step 76; Col. 7, lines 38-40; i.e., if there is a flight space, … the uninhabited aerial vehicle (UAV) can be ejected (step 18)).
Regarding claim 2, Cho teaches the UAV according to claim 1. Cho further teaches the UAV comprising one or more image-capturing sensors and position- tracking sensors for capturing real-time images or videos of the vehicle and its surrounding and real-time position information of the vehicle, respectively (Cho: Col. 9, lines 21-40; i.e., the uninhabited aerial vehicle (UAV) 50 can include at least one of a warning light 62, a location unit 64, or a camera 66 … the location unit 64 can provide location information to the controller 56 … the camera 66 included in the uninhabited aerial vehicle (UAV) 50 can take photos about the vehicle under emergency situations and surrounding environment),
wherein the UAV data is generated based on the real-time images or videos and the real-time position information (Cho: Col. 9, lines 45-48; i.e., the transmitter 58 can send at least one of the SOS or the emergency call, GPS information of the vehicle and the uninhabited aerial vehicle (UAV) 50, or image information collected by the camera 66).
Regarding claim 3, Cho teaches the UAV according to claim 2. Cho further teaches the UAV comprising one or more light-emitting diode (LED) sensors for emitting different patterns of light based on a degree of the one or more safety events (Cho: Col. 8, line 19-21; i.e., the uninhabited aerial vehicle (UAV) can turn on a warning light in response to at least one of the SOS and the emergency call (step 24); Col. 9, lines 23-26; i.e., the warning light 62 has a function of emitting a light (e.g., different colors or flickering/flashing periods) in response to at least one of the SOS or the emergency call).
Regarding claim 5, Cho teaches the UAV according to claim 1. Cho further teaches wherein the metadata further includes information corresponding to at least one of arguments between the driver and the passenger, anomalies with respect to driving of the vehicle by the driver, vehicle's health, accidents associated with the vehicle, or malicious intent in driver's or passenger's behavior (Cho: Col. 8, lines 45-49; i.e., the status recognition unit 36 can recognize the emergency situation by using a sensor included in the vehicle. By way of example but not limitation, the status recognition unit 36 can use a collision detection sensor, an airbag signal, and so on).
Regarding claim 6, Cho teaches the UAV according to claim 1. Cho further teaches wherein the processor triggers detachment of the UAV from the vehicle (Cho: Col. 7, lines 38-40; i.e., if there is a flight space, … the uninhabited aerial vehicle (UAV) can be ejected (step 18)),
and when detached, the UAV moves within a communication range of the vehicle while maintaining communication with at least one of the vehicle device, the driver device, the OBD device, or the passenger device over the second communication network, to detect the first communication network for establishing communication with the safety server for communicating the one or more safety events or the metadata along with the UAV data to the safety server (Cho: Col. 7, lines 61-65; i.e., when the signal strength of the wireless communication network at the space above the vehicle is equal to or larger than a threshold level, the uninhabited aerial vehicle (UAV) can send at least one of the SOS and the emergency call via the wireless communication network; because the signal strength is strong enough, the UAV does not have to move out of communication range with the vehicle device).
Regarding claim 7, Cho teaches the UAV according to claim 1. Cho further teaches wherein the processor triggers detachment of the UAV from the vehicle (Cho: Col. 7, lines 38-40; i.e., if there is a flight space, … the uninhabited aerial vehicle (UAV) can be ejected (step 18)),
and when detached, the UAV moves out of a communication range of the vehicle while disconnecting communication with the vehicle device, the driver device, the OBD device, and the passenger device over the second communication network, to detect the first communication network for establishing communication with the safety server for communicating the one or more safety events or the metadata along with the UAV data to the safety server (Cho: Col. 8, lines 3-8; i.e., if the signal strength of wireless communication network is below a predetermined threshold level, the uninhabited aerial vehicle (UAV) can be translocated into another location which the signal strength is equal to or larger than the predetermined threshold level so as to send at least one of the SOS or the emergency call; because the signal strength is not strong enough, the UAV has to another location which may be out of communication range with the vehicle device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to the claims above, and further in view of Arditi (U.S. Publication No. 2019/0197430; hereinafter Arditi).
Regarding claim 4, Cho teaches the UAV according to claim 1, but Cho does not teach wherein the communication module communicates with the driver and passenger devices based on a login status of the driver and a preference of the passenger, respectively.
wherein the communication module communicates with the driver and passenger devices (Arditi: Par. 23; i.e., the transportation management system 130 may be configured to communicate with both the requestor's 110 computing device 120 and the provider's 180 computing device 150;) based on a login status of the driver (Arditi: Par. 25; i.e., the transportation management system 130 may locate candidate ride providers 180 who are available (e.g., based on a status indicator provided through each ride provider's 180 computing device 150)) and a preference of the passenger, respectively (Arditi: Par. 24; i.e., the ride request may further include any other preferences or needs of the requestor, including, for example, navigation preferences).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV of Cho to have further incorporated wherein the communication module communicates with the driver and passenger devices based on a login status of the driver and a preference of the passenger, respectively, as taught by Arditi. Doing so would allow the system to communicate with the driver and passenger to obtain information and use said information to adjust vehicle configurations (Arditi: Par. 23; i.e., the provider computing device 150 may be configured to communicate with a transportation management vehicle device 160 that is configured to … adjust configurations of the vehicle 140).
Cho further teaches wherein the communication module communicates with the safety server over the first communication network by means of one or more channels comprising at least a voice channel, a data channel, or a short messaging service (SMS) channel .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and further in view of Wang (U.S. Patent No. 9056676; hereinafter Wang).
Regarding claim 8, Cho teaches the UAV according to claim 1. Cho further teaches wherein the processor triggers detachment of the UAV from the vehicle (Cho: Col. 7, lines 38-40; i.e., if there is a flight space, … the uninhabited aerial vehicle (UAV) can be ejected (step 18)),
and when detached, the UAV moves within a communication range of the vehicle while maintaining communication with at least one of the vehicle device, the driver device, the OBD device, or the passenger device over the second communication network (Cho: Col. 7, lines 61-65; i.e., when the signal strength of the wireless communication network at the space above the vehicle is equal to or larger than a threshold level, the uninhabited aerial vehicle (UAV) can send at least one of the SOS and the emergency call via the wireless communication network; because the signal strength is strong enough, the UAV does not have to move out of communication range with the vehicle device).
Cho does not teach the UAV moving within a communication range to detect one or more vehicle devices or UAVs associated with other vehicles for establishing a chain of communications with the one or more vehicle devices or UAVs for communicating the one or more safety events or the metadata along with the UAV data to the safety server.
However, in the same field of endeavor, Wang teaches the UAV moving within a communication range to detect one or more vehicle devices or UAVs associated with other vehicles for establishing a chain of communications with the one or more vehicle devices or UAVs for communicating the one or more safety events or the metadata along with the UAV data to the safety server (Wang: Col. 41, lines 21-24; i.e., the UAV may also be capable of communicating with other UAVs 110b who may be participating in a data sharing mode, and/or other vehicles 120c who may be participating in the data sharing mode).

Regarding claim 9, Cho teaches the UAV according to claim 1. Cho further teaches wherein the processor triggers detachment of the UAV from the vehicle (Cho: Col. 7, lines 38-40; i.e., if there is a flight space, … the uninhabited aerial vehicle (UAV) can be ejected (step 18)),
and when detached, the UAV moves out of a communication range of the vehicle while disconnecting communication with the vehicle device, the driver device, the OBD device, and the passenger device over the second communication network (Cho: Col. 8, lines 3-8; i.e., if the signal strength of wireless communication network is below a predetermined threshold level, the uninhabited aerial vehicle (UAV) can be translocated into another location which the signal strength is equal to or larger than the predetermined threshold level so as to send at least one of the SOS or the emergency call; because the signal strength is not strong enough, the UAV has to another location which may be out of communication range with the vehicle device).
Cho does not teach the UAV moving within a communication range to detect one or more vehicle devices or UAVs associated with other vehicles for establishing a chain of communications with 
However, in the same field of endeavor, Wang teaches the UAV moving within a communication range to detect one or more vehicle devices or UAVs associated with other vehicles for establishing a chain of communications with the one or more vehicle devices or UAVs for communicating the one or more safety events or the metadata along with the UAV data to the safety server (Wang: Col. 41, lines 21-24; i.e., the UAV may also be capable of communicating with other UAVs 110b who may be participating in a data sharing mode, and/or other vehicles 120c who may be participating in the data sharing mode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV of Cho to have further incorporated the UAV to detect one or more vehicle devices or UAVs associated with other vehicles for establishing a chain of communications with the one or more vehicle devices or UAVs for communicating the one or more safety events or the metadata along with the UAV data to the safety server, as taught by Wang. Doing so would allow the UAV to share the SOS signal with other UAVs and vehicles to be able to reach a safety server that may be out of range (Wang: Col. 40, lines 28-33; i.e., this may be useful for expanding the range of data collected by a UAV. In some instances, in any given moment a single UAV may only able to cover a particular area. If multiple UAVs are covering different areas, and sharing the information, the information collected may be expanded).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and further in view of Friedmann et al. (DE 102015012311; hereinafter Friedmann).
Regarding claim 10, Cho teaches the UAV according to claim 1. Cho further teaches wherein the processor triggers detachment of the UAV from the vehicle (Cho: Col. 7, lines 38-40; i.e., if there is a flight space, … the uninhabited aerial vehicle (UAV) can be ejected (step 18)).

However, in the same field of endeavor, Friedmann teaches when detached, the UAV moves out of a communication range of the vehicle while disconnecting communication with the vehicle device, the driver device, the OBD device, and the passenger device over the second communication network, and travels towards a safety hotspot center that is nearest to the vehicle based on location coordinates of the safety hotspot center stored in the memory (Friedmann: Par. 39; i.e., the flying object 26 can fly towards a predetermined ground area 46 which is covered by the radio network 22), wherein the UAV continue detecting for the first communication network or one or more vehicle devices or UAVs for establishing a chain of communications, for communicating the one or more safety events or the metadata along with the UAV data to the safety server while travelling towards the safety hotspot center (Friedmann: Par. 38; the flying object 26 rises so far into an air space in the vicinity of the motor vehicle 10 until the radio network 22 detects it; Par. 41; i.e., if the flying object 26 has detected the radio network 22, it is designed to establish a radio connection 32 to the radio network 22 and to send the emergency call data record 34 to the radio network 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV of Cho to have further incorporated when detached, the UAV moves out of a communication range of the vehicle while disconnecting communication with 
Regarding claim 11, Cho in view of Friedmann teach the UAV according to claim 10. Cho further teaches wherein the processor triggers attachment of the UAV with the vehicle after communicating the one or more safety events or the metadata along with the UAV data to the safety server or the safety hotspot center (Cho: Col. 8, lines 8-11; i.e., after sending at least one of the SOS and the emergency call, the uninhabited aerial vehicle (UAV) can be replaced (come back) above the location of vehicle).
Claims 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi in view of Cho and further in view of Pishevar et al. (U.S. Publication No. 2020/0082392; hereinafter Pishevar).
Regarding claim 12, Arditi teaches a vehicle allocation method, comprising (Arditi: Par. 25; i.e., the system 130 may simultaneously send notifications to the selected top-ranking ride providers 180 and assign the first ride provider 180 who accepts to fulfill the ride request):
receiving, by circuitry of a transportation server, from a passenger device of a passenger, a booking request for a ride between source and destination locations specified by the passenger in the booking request (Arditi: Par. 24; i.e., the requestor 110 illustrated in FIG. 1 may use a transportation application running on a requestor computing device 120 to request a ride from a specified pick-up location to a specified drop-off location);
communicating, by the circuitry, to the passenger, a ride fare for the ride based on the booking request (Arditi: Par. 27; i.e., the transportation management system 130 may provide the ride requestor 110 information pertaining to the ride provider 180. The information may include … estimated fare);
allocating, by the circuitry, a vehicle to the passenger based on confirmation of the ride fare provided by the passenger (Arditi: Par. 26; i.e., the provider 180 may accept or reject the ride request through the provider communication device 150; once accepted, the provider’s vehicle is allocated to the passenger).
Arditi does not teach wherein the vehicle is equipped with an unmanned aerial vehicle (UAV) for communicating at least one or more safety events to a safety server over a first communication network based on a safety criterion comprising detachment of the UAV from the vehicle when the first communication network is unavailable for communication with the safety server in an attached configuration of the UAV with the vehicle.
However, in the same field of endeavor, Cho teaches wherein the vehicle is equipped with an unmanned aerial vehicle (UAV) for communicating at least one or more safety events to a safety server over a first communication network based on a safety criterion comprising detachment of the UAV from the vehicle when the first communication network is unavailable for communication with the safety server in an attached configuration of the UAV with the vehicle (Cho: Col. 6, lines 4-10; i.e., the emergency handling apparatus 30 can attempt to transmit or broadcast the SOS (or make the emergency call) in step 74 … when the signal strength of wireless communication network is less than a threshold level, the SOS (or the emergency call) can be delivered by the uninhabited aerial vehicle (UAV) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Arditi to have further incorporated wherein the vehicle is equipped with an unmanned aerial vehicle (UAV) for communicating at least one or more safety events to a safety server over a first communication network based on a safety criterion comprising detachment of the UAV from the vehicle when the first communication network is unavailable for communication with the safety server in an attached configuration of the UAV with the vehicle, as taught by Cho. Doing so would allow the UAV to communicate with emergency services when the vehicle is unable to communicate with the server itself (Cho: Col. 7, line 66 – Col. 8, line 2; i.e., the uninhabited aerial vehicle (UAV) can broadcast or send at least one of the SOS or the emergency call in the direction of the strongest signal strength of wireless communication network).
Arditi further teaches rendering, by the circuitry, a user interface on the passenger device when a driver of the vehicle provides an input to start the ride from the source location (Arditi: Par. 40; i.e., FIG. 5B illustrates an example where the vehicle 540 has been matched by the transportation management system 130 with a ride requestor 110. In the scenario shown, the vehicle 540 is en route to pick up the ride requestor 110; the requestor is notified and they may input preferences),
wherein the user interface presents a first option that is selectable by the passenger for accepting pairing of the passenger device with the UAV and a second option that is selectable by the passenger for declining pairing of the passenger device with the UAV (Arditi: Par. 22; i.e., the various embodiments described herein enable vehicles dispatched for transporting ride requestors to be dynamically configured to suit the preferences of the ride requestors and provide additional services such as emergency detection. Such enhancements enable the dispatched vehicles to provide ride 
receiving, by the circuitry, from the passenger device, one or more inputs corresponding to at least one of the first and second options during the ride (Arditi: Par. 37; i.e., ride-service device 160 may include an input/output system 326 configured to receive inputs from users; said input may include safety preferences).
Arditi does not teach updating, by the circuitry, the ride fare based on the one or more inputs provided by the passenger, wherein the passenger pays the updated ride fare after completion of the ride.
However, in the same field of endeavor, Pishevar teaches updating, by the circuitry, the ride fare based on the one or more inputs provided by the passenger (Pishevar: Par. 73; i.e., the method 900 may further include determining a fare for providing the transportation means to the customer at operation 910. The fare may be based on the current location of the user device, destination location, and vehicle change point), wherein the passenger pays the updated ride fare after completion of the ride (Pishevar: Par. 32; i.e., and charge the user based on the determined fare).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Arditi to have further incorporated updating, by the circuitry, the ride fare based on the one or more inputs provided by the passenger, wherein the passenger pays the updated ride fare after completion of the ride, as taught by Pishevar. Doing so would allow the vehicle to update the fare based on the passenger selecting to agree to certain incentives such as agreeing to a vehicle change point (Pishevar; Par. 42; i.e., the incentive may include one of the following: a discount, a special deal, a promotion, and the like. In an example embodiment, the incentive may be part of a plurality of incentives provided by a plurality of merchants).
Regarding claim 13, Arditi in view of Cho and Pishevar teach the method according to claim 12, but Arditi does not teach the method further comprising detecting the one or more safety events based on metadata including at least location data received from at least one of a vehicle device of the vehicle, a driver device of a driver of the vehicle, an on-board diagnostic (OBD) device of the vehicle, or the passenger device over a second communication network, wherein the metadata further includes information corresponding to at least one of arguments between the driver and the passenger, anomalies with respect to driving of the vehicle by the driver, vehicle's health, accidents associated with the vehicle, or malicious intent in driver's or passenger's behavior.
However, in the same field of endeavor, Cho teaches the method further comprising detecting the one or more safety events based on metadata including at least location data received from at least one of a vehicle device of the vehicle, a driver device of a driver of the vehicle, an on-board diagnostic (OBD) device of the vehicle, or the passenger device over a second communication network, (Cho: Col. 5, lines 60-64; i.e., in step 70, the emergency situation can be recognized by checking vehicle status information based on an airbag signal, a collision sensor signal, or the like. Further, vehicle status information can be obtained by an electronic system (or body electrics) monitoring vehicle operations; Cho: Col. 6, lines 26-32; i.e., the emergency handling apparatus 30 can periodically update the location information based on GPS information (for example, update point 86 shown in FIG. 3)) wherein the metadata further includes information corresponding to at least one of arguments between the driver and the passenger, anomalies with respect to driving of the vehicle by the driver, vehicle's health, accidents associated with the vehicle, or malicious intent in driver's or passenger's behavior (Cho: Col. 8, lines 45-49; i.e., the status recognition unit 36 can recognize the emergency situation by using a sensor included in the vehicle. By way of example but not limitation, the status recognition unit 36 can use a collision detection sensor, an airbag signal, and so on).

Regarding claim 14, Arditi in view of Cho and Pishevar teach the method according to claim 13, but Arditi does not teach the method further comprising detecting the one or more safety events based on UAV data generated by the UAV based on real-time images or videos of the vehicle and its surrounding and real-time position information of the vehicle captured by one or more image-capturing sensors and position-tracking sensors of the UAV, respectively.
However, in the same field of endeavor, Cho teaches the method further comprising detecting the one or more safety events based on UAV data generated by the UAV based on real-time images or videos of the vehicle and its surrounding and real-time position information of the vehicle captured by one or more image-capturing sensors and position-tracking sensors of the UAV, respectively (Cho: Col. 9, lines 21-40; i.e., the uninhabited aerial vehicle (UAV) 50 can include at least one of a warning light 62, a location unit 64, or a camera 66 … the location unit 64 can provide location information to the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Arditi to have further comprised detecting the one or more safety events based on UAV data generated by the UAV based on real-time images or videos of the vehicle and its surrounding and real-time position information of the vehicle captured by one or more image-capturing sensors and position-tracking sensors of the UAV, respectively, as taught by Cho. Doing so would allow the safety system to transmit the images and position information through the communication network to assist emergency services in preparing to help (Cho: Col. 9, lines 44-48; i.e., throughout the wireless communication network, the transmitter 58 can send at least one of the SOS or the emergency call, GPS information of the vehicle and the uninhabited aerial vehicle (UAV) 50, or image information collected by the camera 66).
Regarding claim 15, Arditi in view of Cho and Pishevar teach the method according to claim 12, but Arditi does not teach wherein the UAV detaches from the vehicle and moves within a communication range of the vehicle while maintaining communication with at least one of a vehicle device, a driver device, an OBD device, or the passenger device over a second communication network, to detect the first communication network for establishing communication with the safety server for communicating the one or more safety events or metadata along with UAV data to the safety server.
However, in the same field of endeavor, Cho teaches wherein the UAV detaches from the vehicle (Cho: Col. 7, lines 38-40; i.e., if there is a flight space, … the uninhabited aerial vehicle (UAV) can be ejected (step 18)) and moves within a communication range of the vehicle while maintaining communication with at least one of a vehicle device, a driver device, an OBD device, or the passenger device over a second communication network, to detect the first communication network for establishing communication with the safety server for communicating the one or more safety events or metadata along with UAV data to the safety server (Cho: Col. 7, lines 61-65; i.e., when the signal strength of the wireless communication network at the space above the vehicle is equal to or larger than a threshold level, the uninhabited aerial vehicle (UAV) can send at least one of the SOS and the emergency call via the wireless communication network; because the signal strength is strong enough, the UAV does not have to move out of communication range with the vehicle device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Arditi to have further incorporated wherein the UAV detaches from the vehicle and moves within a communication range of the vehicle while maintaining communication with at least one of a vehicle device, a driver device, an OBD device, or the passenger device over a second communication network, to detect the first communication network for establishing communication with the safety server for communicating the one or more safety events or metadata along with UAV data to the safety server, as taught by Cho. Doing so would allow the UAV to move to a location with the strongest signal strength possible (Cho: Col. 7, line 66 – Col. 8, line 2; i.e., the uninhabited aerial vehicle (UAV) can broadcast or send at least one of the SOS or the emergency call in the direction of the strongest signal strength of wireless communication network).
Regarding claim 18, Arditi in view of Cho and Pishevar teach the method according to claim 12. Arditi further teaches wherein the first and second options are presented on the user interface based on a ride distance, a ride type, a time of a day, a vehicle type, or a route type associated with the ride requested by the passenger (Arditi: Par. 51; i.e., the training data sample 710 may also include current contextual information 715 relating to the ride request. This may include, for example, … the time of day).
Regarding claim 19, Arditi in view of Cho and Pishevar teach the method according to claim 12. Arditi further teaches wherein the pairing of the passenger device with the UAV is valid during the ride based on the first and second options selected by the passenger during the ride (Arditi: Par. 56; i.e., the personalized ride configurations may last for the duration of the ride requestor's journey),
wherein the pairing of the passenger device with the UAV is automatically disconnected when the ride has completed (Arditi: Fig. 6 i.e., at step 680, instruct provider's communication device to cease actuating the requestor preferences),
and wherein the pairing of a driver device of the allocated vehicle with the UAV is valid during a logged-in duration of the driver (Arditi: Par. 19; i.e., the vehicle is conventionally configured based on the preferences of its owner; if there is no passenger in the vehicle, the preferences of the driver are configured which would include activation of the UAV safety system),
wherein the pairing of the driver device with the UAV is automatically disconnected when the driver has logged-out (Arditi: Par. 30; i.e., the transportation management vehicle device 160 may include a power button 312 or any other user interface which can be used to turn the device 160 on or off; if the device is turned off, this would mean the driver has logged off and the UAV safety system would no longer be connected).
Regarding claim 20, Arditi in view of Cho and Pishevar teach the method according to claim 12, but Arditi does not teach wherein the UAV emits different patterns of light by means of one or more light-emitting diode (LED) sensors, based on a degree of the one or more safety events detected by the UAV during the ride. 
However, in the same field of endeavor, Cho teaches wherein the UAV emits different patterns of light by means of one or more light-emitting diode (LED) sensors, based on a degree of the one or more safety events detected by the UAV during the ride (Cho: Col. 8, line 19-21; i.e., the uninhabited aerial vehicle (UAV) can turn on a warning light in response to at least one of the SOS and the emergency call (step 24); Col. 9, lines 23-26; i.e., the warning light 62 has a function of emitting a light 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Arditi to have further incorporated wherein the UAV emits different patterns of light by means of one or more light-emitting diode (LED) sensors, based on a degree of the one or more safety events detected by the UAV during the ride, as taught by Cho. Doing so would allow emergency services to more easily find the vehicle and passengers in distress (Cho: Col. 8, lines 21-23; i.e., the warning light included in the uninhabited aerial vehicle (UAV) can help being able to find the vehicle a long way away).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Arditi in view of Cho and Pishevar, and further in view of Wang.
Regarding claim 16, Arditi in view of Cho and Pishevar teach the method according to claim 12, but Arditi does not teach wherein the UAV detaches from the vehicle and moves within a communication range of the vehicle while maintaining communication with at least one of a vehicle device, a driver device, an OBD device, or the passenger device over a second communication network, to detect one or more vehicle devices or UAVs associated with other vehicles for establishing a chain of communications with the one or more vehicle devices or UAVs for communicating the one or more safety events or metadata along with UAV data to the safety server.
However, in the same field of endeavor, Cho teaches wherein the UAV detaches from the vehicle (Cho: Col. 7, lines 38-40; i.e., if there is a flight space, … the uninhabited aerial vehicle (UAV) can be ejected (step 18)) and moves within a communication range of the vehicle while maintaining communication with at least one of a vehicle device, a driver device, an OBD device, or the passenger device over a second communication network (Cho: Col. 7, lines 61-65; i.e., when the signal strength of the wireless communication network at the space above the vehicle is equal to or larger than a 
Additionally in the same field of endeavor, Wang teaches moving within a communication range to detect one or more vehicle devices or UAVs associated with other vehicles for establishing a chain of communications with the one or more vehicle devices or UAVs for communicating the one or more safety events or metadata along with UAV data to the safety server (Wang: Col. 41, lines 21-24; i.e., the UAV may also be capable of communicating with other UAVs 110b who may be participating in a data sharing mode, and/or other vehicles 120c who may be participating in the data sharing mode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Arditi to have further incorporated moving within a communication range to detect one or more vehicle devices or UAVs associated with other vehicles for establishing a chain of communications with the one or more vehicle devices or UAVs for communicating the one or more safety events or metadata along with UAV data to the safety server, as taught by Wang. Doing so would allow the UAV to share the SOS signal with other UAVs and vehicles to be able to reach a safety server that may be out of range (Wang: Col. 40, lines 28-33; i.e., this may be useful for expanding the range of data collected by a UAV. In some instances, in any given moment a single UAV may only able to cover a particular area. If multiple UAVs are covering different areas, and sharing the information, the information collected may be expanded).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arditi in view of Cho and Pishevar, and further in view of Friedmann.
Regarding claim 17, Arditi in view of Cho and Pishevar teach the method according to claim 12, but Arditi does not teach wherein the UAV detaches from the vehicle and moves out of a communication range of the vehicle while disconnecting communication with a vehicle device, a driver 
However, in the same field of endeavor, Cho teaches wherein the UAV detaches from the vehicle (Cho: Col. 7, lines 38-40; i.e., if there is a flight space, … the uninhabited aerial vehicle (UAV) can be ejected (step 18)).
Additionally, in the same field of endeavor, Friedmann teaches the UAV moving out of a communication range of the vehicle while disconnecting communication with a vehicle device, a driver device, an OBD device, and the passenger device over a second communication network, and travels to a safety hotspot center that is nearest to the vehicle based on location coordinates of the safety hotspot center stored in a memory of the UAV (Friedmann: Par. 39; i.e., the flying object 26 can fly towards a predetermined ground area 46 which is covered by the radio network 22), wherein the UAV continues detecting for the first communication network or one or more vehicle devices or UAVs for establishing a chain of communications, for 51OLA-039 communicating the one or more safety events or metadata along with UAV data to the safety server, while travelling towards the safety hotspot center (Friedmann: Par. 38; the flying object 26 rises so far into an air space in the vicinity of the motor vehicle 10 until the radio network 22 detects it; Par. 41; i.e., if the flying object 26 has detected the radio network 22, it is designed to establish a radio connection 32 to the radio network 22 and to send the emergency call data record 34 to the radio network 22).

Cho further teaches wherein the UAV attaches with the vehicle after communicating the one or more safety events or the metadata along with the UAV data to the safety server or the safety hotspot center (Cho: Col. 8, lines 8-11; i.e., after sending at least one of the SOS and the emergency call, the uninhabited aerial vehicle (UAV) can be replaced (come back) above the location of vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of UAV deployment and emergency communication includes Guemez (U.S. Publication No. 2012/0233246), Boykin (U.S. Patent No. 10370102), and Stanek et al. (U.S. Patent No. 9555885)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661